The plaintiffs in error, W.H. Norvell and R.L. Norvell, were convicted on a charge of manufacturing certain intoxicating liquor, to wit, whisky, and in accordance with the verdict returned by the jury they were each sentenced to pay a fine of $400 and to be confined in the county jail 4 months. From the judgments rendered on the verdict, an appeal was perfected by filing in this court on May 24, 1926, petition in error with case-made. On January 7, 1927, their counsel of record filed in this court the following motion to dismiss their appeal: "Come now W.H. Norvell and R.L. Norvell, in *Page 89 
their own behalf and not in behalf of or for plaintiff in error Walter McKee, and dismiss their appeal in this cause, and pray that an order of dismissal be duly entered of record in this court and that said order of dismissal be so rendered that said order shall not affect their co-defendant and plaintiff in error, Walter McKee." The motion of the plaintiffs in error W.H. Norvell and R.L. Norvell to dismiss is sustained, and their appeal herein is dismissed, and cause remanded, with direction to the lower court to cause its judgment and sentence against W.H. and R.L. Norvell to be carried into execution.